Citation Nr: 0617835	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-35 280	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for ulcers

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Angela Oh, Legal Intern


INTRODUCTION

The veteran served a period of active duty from September 
1951 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered on February 2003 by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The veteran, through his representative, contends that the 
March 2004 VA examination and subsequent opinion in July 2004 
did not include an opinion regarding the nexus between the 
veteran's sliding hiatal hernia with gastroesophageal reflux 
disease and anemia to an ulcer the veteran claims began in 
service.  The Board agrees.  Thus, on remand, the veteran 
should be afforded another VA examination, and the examiner 
should specifically address the question of whether a nexus 
exists between the veteran's diagnosed condition and his 
military service. 38 C.F.R. 3.159(c)(4)(2005).

VA's duty to assist includes requesting pertinent evidence in 
the claimant's possession.  38 U.S.C.A. § 5103(a).  While the 
RO provided the veteran with several correspondences, the RO 
did not ask the veteran for any evidence in his possession.  
The RO should also ensure that the veteran has been afforded 
sufficient notice to comply with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  VA should review the file and ensure 
that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  It is 
required that VA send the appellant a 
corrective notice, that explains the 
information or evidence needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted, as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  After completion of the foregoing, 
the veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of any ulcer 
disorder disability.  All indicated 
testing in this regard should be 
performed and the claims folder should be 
made available to the examiner for 
review.  Based on the examination and 
review of the case, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any demonstrated disorder, to 
include sliding hiatal hernia with 
gastroesophageal reflux disease and 
anemia is related to service, to include 
an ulcer treated in service.  Complete 
rationale for all opinions expressed must 
be provided. 

3.  Readjudicate the issue of 
entitlement to service connection for 
ulcers.  If the claim remains denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative.  An appropriate period 
of time should be allowed for response.

If there remains any perfected issue for which the benefits 
sought are not granted, the case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


